Debtor 1 : BRENDA GEORGE DANIELS

Debtor 2 :

United States Bankruptcy Court for the Middle District of Alabama

Case number 13-81527-WRS


Form 4100N
Notice of Final Cure Payment                                                                                        10/15
File a seperate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition
default in the claim below has been paid in full and the debtor (s) have completed all payments under the plan.

Part 1: Mortgage Information
Name of creditor: SN SERVICING CORPORATION                                              Court claim no:10


Last 4 digits of any number used to identify the debtor's account: 2316

Property address:            1501 3RD ST SOUTH PHENIX CITY AL

Part 2: Cure Amount
Total cure disbursements made by the trustee:                                                                 Amount

a. Allowed prepetition arrearage:                                                                       (a) $5544.57

b. Prepetition arrearage paid by the trustee:                                                           (b) $5544.57

c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1 (c): (c)        $0.00
d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1 (c) (d)         $0.00
  and paid by the trustee:

e. Allowed postpetition arrearage:                                                                      (e)    $0.00

f. Postpetition arrearage paid by the trustee:                                                 +        (f)    $0.00

g. Total. Add lines b, d, and f.
                                                                                                        (g) $5544.57
Part 3: Postpetition Mortgage Payment

   Mortgage is maintained through the trustee.

          Current monthly mortgage payment:

          The next mortgage payment is due on:

    Entire mortgage debt paid in full through the plan.

 X Mortgage is paid directly by the debtor(s).




      Case 13-81527           Doc 29        Filed 10/05/18 Entered 10/05/18 16:08:24             Desc Main
                                               Document Page 1 of 2
Debtor 1 BRENDA GEORGE DANIELS                                                                    Case number 13-
81527-WRS


Part 4: A Response Is Required By Bankruptcy Rule 3002.1 (g)

Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor (s), their counsel, and the trustee,
within 21 days after service of this notice, a statement indicating whether the creditor agrees that the debtor (s) have
paid in full the amount required to cure the default and stating whether the debtor (s) have (i) paid all outstanding
postpetition fees, costs, and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are
current on all postpetition payments as of the date of the response. Failure to file and serve the statement may
subject the creditor to further action of the court, including possible sanctions.

To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to
the debtor(s) and the creditor.

              /s/ Sabrina L. McKinney                            Date: October 05, 2018
              Sabrina L. McKinney
              Chapter 13 Standing Trustee
              P.O. Box 173
              Montgomery, AL 36101-0173
              Phone: (334)262-8371
              Email: 13trustee@ch13mdal.com


                                              CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties listed below by
either postage paid and properly addressed U.S. Mail or served electronically through the Court’s ECF System at the
e-mail address registered with the Court on this 5th day of October, 2018.


Date: October 05, 2018                                                        /s/Sabrina L. McKinney
                                                                              Sabrina L. McKinney
                                                                              Chapter 13 Standing Trustee

BRENDA GEORGE DANIELS
SN SERVICING CORPORATION
ELECTRONIC SERVICE - Bankruptcy Administrator
DANA M MAY




Form 4100N                                     Notice of Final Cure Payment
      Case 13-81527          Doc 29      Filed 10/05/18 Entered 10/05/18 16:08:24                  Desc Main
                                            Document Page 2 of 2
